Jo- wo" “bss

Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 1 of 11
mT Ps

ARTE “3 AN 9: 46

  

April 26, 2021

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801

Dear Justice Lauri Selber Silverstein,

Good day ma’am. | hope this finds you well. | am writing in regards to the BSA bankruptcy case.
My claim number .

My story is kind of a long and complicated one. | will do my best to stick to the point out of respect for
you and your time.

My parents divorced in 1975. | am now 50 years old. Both of my parents are now deceased. | was four
years old when my parents divorced. My mother started me in kindergarten when | was 4 because she
would have had a difficult time paying for my childcare. She worked as a lunch lady at the Middletown
psychiatric center in Middletown, New York. My younger sister was one at that time, and my mom had
her in child care. My older sister was ten, and she, of course, also attended school.

The boy scout leader, who sexually abused me as a child, was one
or some kind of a nurse’s aide, at the HN psychiatric center. He worked the overnight shirt.
The relevance of that will become apparent. At work is how he met my mother. [had convinced my

mom that | needed to be involved in scouting, and he could use scouting to mentor me through
childhood, as | had a hard time with my parent’s divorce.

| do not remember exactly when the sexual abuse began. | do remember that it was unfortunately and
sadly a constant part of my childhood. | remember the first scouting campouts | attended. They
consisted of myself andiwho was probably a young teen at the time, camping along the side

 

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 2 of 11

of a rural road, within his old green van. Everyone was naked.

 

PR vec in the basement of his parent’s house, on iin (EE New York.
Sometimes he would pick up my mother and I, and | guess my sisters as well, as my mother did not drive
at that time. He would bring us to his parent’s house. My mother would sit at the kitchen table, and
talk with his parents, drink coffee and smoke cigarettes. My sisters would watch TV in the living room
when they were there, and [would bring me down to the basement to work on merit badge
materiat, or to study and work on scouting. There was a pinewood derby car we were supposed to be
working on. It was never finished. (I remember he helped his two nephews with their pinewood derby
cars. | even attended the event where they raced theirs. | was envious.) At least that is what he told
my mom we were doing. | remember vividly the smell in his basement room. It smelled like must, or
mildew, sweat, dirty feet, and a putrid kind of sex smell. That is where i me for the
first of many times.

The room was dimly lit and very messy. | am sure he didn’t clean his sheets very often, if at all. |

   

 
'
.

 

Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 3 of 11

 

That abuse carried on over the course of years. My mother started dating

Geven moved in with us.

| remember school years going by. | remember during the summer after second grade, Masked me to
try and recruit my friends to join scouting once school started up again and | would see them each day. |
remember thinking there was no way | wanted any of my friends to experience what | was going
through. | remember looking at my friends as we were sitting Indian style on the floor in
the cafeteria on the first day of third grade. | was jealous of their normal lives, happy for their
innocence, although | am sure the words | would have chosen would have been more age appropriate at
that time. | remember feeling glad for them that they did nat know what they did not know about.

| went on many campouts and trips with | the boy scouts. Sometimes there were a bunch
of boys, and sometimes only me. | remember going to the baseball hall of fame in Cooperstown, NY.

   

| remember my ninth birthday. My mother, sisters, and | still lived in CC is alow
income housing project in HEE NY. My mother moved us there after my parents divorced. Hi
BB brought some of the scout troop to my mother’s apartment and they had a birthday party for me.
Some of the boys from the troop even brought presents. | remember feeling pretty special. That night,

When | was in fourth grade, we moved out of SE, and into the HEEEMFrailer park. We
only lived there for a short while. I, who | had mentioned earlier, also lived in TRI it
was farther away from my mother’s work at the psychiatric center, so she needed a ride to work more

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 4 of 11

often. Those reasons combined, caused GE to be around me more frequently, and the
molestation escalated in frequency.

The summer after | was in fourth grade, 1980, we moved out of the [trailer park and into an
apartment house in NJ New York. It was not too far from (but not at all what one
would consider walking distance. oved there with us as well J made
sure that | stayed involved in scouting with He told my mother that it was the best thing for me.

By this time, the molestation and the sodomy, by i the scout leader, had increased quite a bit.
| hated my life. | hated my mom. | hated everybody. | would throw outrageous temper tantrums and
destroy my room. More than anything, | wanted to get away from scouting, from EE from the
sexual abuse. | wanted to get away fram my life.

All| wanted was to move with my Dad. My Dad lived in JJ New York. It was about an hour drive. |
did not know my father’s number off hand, but | kind of remembered how to get to his house. | knew

that you take 17M out of Middletown towards [i

i | remembered in Accord, you turned left at a burned out gas station.
| me that he would drive me to my father’s house. This whole thing still puzzles me a bit

 

While we were driving to Accord, the song, ‘Longer,’ by Dan Fogelberg played on the radio.

said he dedicated that song to me. | didn’t really know what he meant by that, and remember feeling
really disgusted. Thinking, what, does he think | am his girlfriend? If | ever hear that song, even today, it
puts me in a very dark place.

We arrived in Accord, even found the burned out gas station. After we turned, however, | was lost. We
stopped, and | asked someone if he knew where my Dad lived. He did not. Then it kind of became
apparent that didn’t intend to bring me to my father’s house at all. He pulled over the car

and started to profess his love for me, ii ee hcOugh my clothes.

| had had enough. | felt like my hopes were up that | could get to my Dad's and this all would end. Then,
in an instant, it came crashing down. | took an umbrella that was closed and sitting on the dash of his
car and tried to pokdin the face as hard as | could. He grabbed it fram me, and smacked me
around a lot. Then {J drove me back to my mother’s apartment, yelling and hitting me the
entire way.

 

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 5of11

 

The as a disgusting place. They had a really bad cockroach infestation. There also was
a leak in the living room ceiling. When it leaked, they taped plastic to the ceiling, under the leak. When
it leaked again, they taped more plastic under the old plastic, and so on. By that time, the ceiling sagged
so low that you could not see the TV from across the room. It also smelled moldy and like body odor
and mildew there. But, no one was raping me.

The next day, | rode the bus withijto school. | must have been very dirty and looked a mess. | fell
asleep during class, and when | was sleeping, | went to the bathroom in my pants. | now realize that
when that used to happen to me as a kid, it was most likely a result of being
my scout leader. The teacher woke me up and sent me to the office. | stopped in the restroom and
tried to clean myself up the best | could. | must have looked a mess and smelled terrible. | am sure it
was apparent that | had been beaten pretty badly the day before. | was still even wearing the same
clothes. The principal asked me what had happened to me. | remember thinking that the truth was
probably way more than he wanted to know, and at that time | felt like | could not trust anyone. So if |
told anyone, they would not believe me anyway. | told him that | was climbing a tree and | fell. He
lectured me about lying to him and sent me back to class.

That day after school, F | and | walked to my mother’s apartment. My sisters were home from
school, but my mom was still at work, andiEEwas not there Mind | filled a couple of
garbage bags with my clothes and some toys, and we left. | had run away from home.

 

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 6 of 11

hl trailer was a disgusting place, but | felt like no one would try to rape me, so | was happy to
be there. While | was there, | started smoking pot with EE

After a month or so, | remember Bill, Billy’s dad, asking me one day when | was going to go home. | told
him that | did not want to. He told me that | could not stay there forever.

| told Bill that Jerry would beat me up. | also told Billy, my friend and his son, that I the scout
leader and Si brother, was ‘messing with me.’ | was far too ashamed to get into any more detail
than that.

The next day, after school, the Otisville town constable came and picked me up. He brought me toa
drug store called Schnotty’s. It had a breakfast counter like an old Woolworths. He ordered me a hot
chocolate. i didn’t touch it. | was afraid and not sure | could trust him. He asked me what had
happened to me. | told him that EB had beat me because of what his brother if had told him.
| was too ashamed to say too much about the sexual abuse.

| saw my older sister a few days later. She had started dating Fe She told me that they had
taken JJaway and that our mom wanted me to come home. That weekend, | put my stuff in garbage
bags again, and Billy helped me carry it back to my mom’s apartment.

| did not go to scouting that winter or spring. IM may have been spooked by the fact that | had
told the town constable something, and they had taken his brother away. My mother blamed me for
BB not being there. Our relationship was worse than terrible.

That spring, | was now in fifth grade, we moved back to HEE Probably to be closer to my mom’s
work, as she still did not drive. | still had not returned to scouting, or seen PY | remember | was
riding bicycles with some of my friends. When it started to get dark in the evening | went home. |
remember walking up the stairs to our apartment and opening the door. | looked into the living room,
and SB was sitting in a kitchen chair in the middle of the living room. He looked like he just had
showered and he was wearing my mother’s pink bathrobe. He looked at me and said, “Hello ay’

No one called me EE | went by i | froze, as | felt a fear that shook me to the core. All| could
think of was being forced to return to scouting, and being beat again by jj Being forced to see and

be around the scout leader i Ccing Si nd over again. Again.

By this time, | had memorized my father’s telephone number. | still remember it today. It was
GE i called my Dad that night. | begged him. | asked him please, please could | come stay with him

 

 
 

Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 7 of 11

for a while. My Dad told me that he and my step-mom Carol were gaing to see her parents in
Pennsylvania for the July 4° holiday. He would come get me when they got back.

Originally, | was just going to be at my Dad’s for two weeks. | woke up every day in fear of being
returned to my mom’s house, and being forced to interact with [J My Dad let me stay for two
more weeks, then the rest of the summer, then he agreed that | could just live there. | was relieved.

My Dad’s house was a whole different world. | loved being around my Dad, but had a hard time getting
along with my step mother. | had a total mistrust of adults, and that included her, due to the sexual
abuse that happened while | was in scouting.

When I was fifteen, | started drinking, and by sixteen | was also doing drugs. | had a lot of demons inside
of me that | did not know how to deal with. They, of course, were a result of the sexual abuse | had
endured while involved in scouting.

My Father and my step-mother knew that | was drinking and doing drugs. Sometimes my Dad would
become really upset with me. My step-mother would yell at me every day. After the completion of
eleventh grade, | wanted to go back to my mother’s house. By now, and at the age of sixteen, | figured |

could do whatever | wanted. My mother had long moved on from ii dicin’t
come around anymore after | was gone.

My mother and I had an absolutely horrible relationship. We would get into screaming arguments every
single day. | still blamed her for forcing me into scouting, to interact with J the scout leader,
and for the prolonged and disgusting sexual abuse that | had endured. | never told my mom about that
specifically. All she knew was that | was very angry and that | hated her. | had never told my father
about the abuse either. Asa child, | feared it would make me look like less of a man. As an adult, |
feared that it would break his heart.

When | was seventeen, my mom took a bunch of pills and tried to kilt herself. She survived, and
afterwards told family members that it was my fault, and because of how | treated her. | was forced to
move out on my own, and my younger sister became a ward of the state. Having to work and go to
school forced me to clean up my act. | just did not have time for anything else reaily. | had gotten
decent grades in school through all the years. Mostly, because | hated the feeling of not having school

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 8 of 11

work done. | was afraid of the teachers being upset with me. After what EEEEEEBhad been doing to
me, what would they do?

| had finished high school and community college in HE decided that | wanted to move away.
Just a month after { turned twenty, | moved to Tucson, Arizona. | wanted te go to the U of A. I did go to
the University of Arizona after | became an Arizona resident, but | sadly did not graduate.

| married at twenty-three, but was divorced in less than a year. My terrible anger issues were to blame.
| had not developed the emotional intelligence to handle the issues of adult life, and because of the
abuse | endured as a child, my first reaction to everything was just out of anger.

| married again at twenty-eight, because my ex-wife was pregnant for my son, James. We also had two
daughters, and | adapted her older son i and I did not have a close marriage, but there
were always young kids, so they were the focus. In elementary school, Lukas asked about joining
scouting. | angrily denied his request. | enrolled he and {iin Kenpo Karate instead. Then, | joined
also. | was hoping this would help with the anger and the rage that has always boiled inside of me,
because of what | had endured as a child.

In 2005, | had made it into the [Fire Department training academy. !t is very difficult to get in to.
Out of the over 1,200 people who tested, they only took two classes of forty. | made the second class.
The very first day of the academy training, | had an angry outburst out of frustration. | was terminated
from the academy not long after. Following that, | worked for a number of years at night, three nights a
week, as an emergency room medic. | also had a day job. Staying very busy seemed to distract me from
the demons inside. | was suspended from that job after a confrontation with a patient who was only
there to try to get narcotic pain medication. After the hospital, | worked for the Miiidepartment of
corrections. | figured that would be the perfect place for me. It was not. | seemed to absorb all of the
anger of the environment, and it fueled the rage that | felt inside. My second wife filed for divorce in
2011. Losing my kids was the hardest thing | have ever endured, next to the abuse | had lived through as
a child.

i attended the ‘New Beginnings’ parenting classes to try to rebuild the relationship with my kids. |
attended the ‘Parenting with love and logic’ course. | attended 26 court ordered domestic violence and
anger management classes, as well as multiple private counseling sessions. | have also attended
unsuccessful court ordered restorative counseling sessions with my children.

My mother passed in 2007. | had never forgiven her for allowing me to be involved in scouting at a
young age, and for exposing me o the scout leader and sexual predator who preyed on me
for so long. At her funeral, | cried like a baby, almost uncontrollably. |am not entirely sure why it hurt

8g

 

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 9of 11

so badly. Maybe because | never forgave her. Maybe because | was so terribly angry with her and
blamed her for everything that | had endured at the hands rT the scout leader. | blamed her
for everything negative | had lived through in my life, right up to her death, because | was broken inside.
Now that she was gone, there was no way to fix things. There was no way to tell her everything that
happened. There was no chance for her to try to make amends of some sort. There was no chance for
me to have a mom like | had always wanted. Her biggest mistake was trusting IEEE because he
represented the institution of scouting.

In February of 2017, my wifiiend | met my younger sister and her boyfriend in Las Vegas. We had
a fun long weekend together. At one point, my wife was in meetings, as the company she works for
markets Caesar’s Palace. | told my sister EE and bout everything that happened to me asa
child. She said she remembered watching Jjjjbeat me in the parking lot that one day, as she looked
out of her bedroom window, crying. She was unaware of the sexual abuse, but said that she now had
more of an understanding about my feelings of hatred toward our mother. But, she mostly just sat
there, quiet. | will attach a copy of the message she sent me the next day.

In January of 2020, | had a counseling session, for an intake, for the restorative counseling with my
children. The paperwork that | had to fill out ahead of time was very detailed and very intrusive. | filled
everything out openly and completely, as my kids mean the world to me. | was required to have an
hour-long ‘intake’ session before the restorative counseling could begin.

During the intake, the counselor questioned me about the sexual abuse | had experienced as a child,
that | had disclosed in the paperwork. | starting telling her about it, in vivid detail. Probably thirty
minutes into the session, | noticed the counselor's face. She was sitting across from me, and her mouth
had dropped open. She had a puzzled and very uncomfortable expression. | also noticed that she kept
looking at the clock that was over my head and behind me. I cut it short. | felt like talking with her
wasn’t going anywhere. This is an extremely painful topic for me to discuss, and | have actually spoken
the words out loud so few times in my life, due to shame, embarrassment, fear, and the very dark place
it brings me to emotionally.

The following Wednesday, | had to attend my court ordered domestic violence and anger management
class. That class was actually conducted by the owner of the counseling center. As she went around the
room giving each participant a chance to discuss their previous week, | expressed the disappointment |
had in the intake session. If she couldn’t handle my answer, then the counselor should have not have
asked the questions. That was my take away from the session, The next week after, EB followed up
with me. She said the counselor | was speaking with expressed to [that she felt like she could not
take it anymore. My recounting of those experiences from my childhood, from the sexual abuse at the
hands of i the scout leader, were more than she could handle at that moment. She said she
was deeply sorry, and the intake was rescheduled. Bwas then also present. The restorative
counseling was not successful. | doubt we will try anything like that again, as{Jis almost twenty. My

9

 

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 10 of 11

boys are twenty-one and twenty-five, and my youngest daughter ay will be a senior in high school
in the fall.

| have been through so much in my life. So much negativity and feelings of being worthless, being a
terrible person, being an addict. | have struggled with addictions to pornography, to gambling, and
during my teens, drugs. | have struggled with thoughts of suicide.

| try so hard to be a good person. | try to be a man who would make my father proud. | always try to
do the right thing. | am fortunate now to have a wife who loves me unconditionally. | have told her
about what happened to me as a child. After | had told her everything, | believe that is what gave me
the strength to disclose the sexual abuse to my sister a few years ago. | have been writing this letter
during down time, while at work. | have not told my wife about this case, nor about my involvement in
it. | fear that because my wife loves me so much, that she will want to discuss the details of what
happened to me as a kid, as a boy scout. | figure once this is all done, | will tell her everything, and only
have to discuss this once more in my fife. | would not like this to be the usual topic of dinner
conversation until this case is settled. | cannot handle that.

Thank you so very much for your time, Your Honor. Thank you for your consideration for all of the men
like me. The ones that carry around demons, eating them up from the inside. The men who started as
boy scouts. | was excited about scouting when | was very young. The sexual abuse at the hands of i
RBBB my scout leader, sure took care of that. Please do what you can to hold this organization
accountable, Please do not allow this to happen to any more, young, innocent, eager boys on their
watch. Please do not let any more, young lives that the boy scouts have been entrusted with, be ruined.

Best regards,

10

 
Case 20-10343-LSS Doc 2785 Filed 05/03/21 Page 11 of 11

The following is the message | received from my younger sister, EEE She sent it to me on
February 14, 2017, at 6:49PM. That was the day after | had told her about being sexually abused as a
child pi the scout leader. The ‘her,’ that she is referring to is our mom.

“Ok so | know | didn't say much about what was said yesterday mostly because | needed to process it. It
definitely changes a lot in my understanding of your hate towards her. In a weird way it opened a new
door of anger for me with her. | know you know about but it wasn’t only him. | hated her for many
years myself because of her physical and emotional abuse not to mention the years of neglect and having
no regard for my safety or well being. | had to let it go and move on so | forgave her. It took every once of
me to do it but | did and it released the hold it had on my self esteem and worth. | hate so much that that
happened to you and | hope karma found him and he died a slow painful dead although it will never heal
you. It's scary how as sibling even, we hold on to these deep dark secrets because of shame and the
feeling like it was somehow our fault and not wanting to be judged. | love u Mil and | am so happy that
you have found love and trust with [J | know it took so much courage to say those words and never
be able to unsay them. But I think that helps release the hold they have on you. Love u xo"

11

 
